                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROSITA AMINI, as Personal
Representative of the Estate of
Michael Kheibari,

             Plaintiff,
v.                                            Case No. 4:14-cv-11496
                                              Hon. Linda V. Parker
RITE AID CORPORATION,                         Mag. Judge Stephanie Dawkins Davis

          Defendant.
_________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
               SUMMARY JUDGMENT (ECF NO. 117)

      On April 14, 2014, Michael Kheibari1 (“Plaintiff”) initiated this lawsuit

against Defendant, Rite Aid Corporation, alleging employment discrimination in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e–5(e)(1), the Age Discrimination and Employment Act (“ADEA”), 29

U.S.C. § 623, and the Michigan Elliot-Larsen Civil Rights Act (“ELCRA”), MICH.

COMP. LAWS § 37.2201, et seq.

      On September 26, 2017, this Court granted Defendant’s motion for partial

summary judgment and dismissed all of Plaintiff’s claims related to his


1
 Given that Kheibari passed during the pendency of this litigation, the Court
granted Plaintiff’s request to substitute Rosita Amini, Kheibari’s daughter and
personal representative of his estate, as the proper-plaintiff. (ECF No. 78.) For
clarity, the Court will continue referring to Kheibari as Plaintiff.
termination; the remaining claims relate only to his alleged harassment. (ECF No.

77.) Plaintiff claims that he was harassed on the basis of his age and national

origin, and in retaliation for his complaints about workplace harassment. Presently

before the Court is Defendant’s motion for summary judgment, filed on January

31, 2019. (ECF No. 117.) The motion has been fully briefed. (ECF Nos. 117, 123,

128.) Finding the facts and legal arguments sufficiently presented in the parties’

briefs, the Court is dispensing with oral argument pursuant to Local Rule 7.1(f)(2).

For the reasons that follow, the Court is granting Defendant’s motion for summary

judgment.

                      Factual and Procedural Background

      Born in Iran on July 16, 1949, Plaintiff became an American citizen in 2003.

(ECF No. 57 at 3, Pg. ID 938.) Plaintiff indicated that he began working at Rite

Aid in August 2007 as an assistant/floating manager. (Id.) From 2007-2011,

Plaintiff interacted with his direct supervisors and the general store managers

without incident. (Id.) Although, throughout the same period, Plaintiff had

multiple evaluations in which his supervisor rated his performance as “Needs

Development” in several competency categories. (Evaluations, ECF No. 117-3 at

2–18, Pg. ID 2803–19.) In 2009, Plaintiff was evaluated as “Needs Development”

in not only his “Overall Objective Rating” but also all applicable competency




                                          2
categories, i.e., customer focus, accountability, teamwork, initiative, decision

making/judgment, and leadership. (Id. at 2–4, Pg. ID 2803–05.)

      In October 2011, Plaintiff’s daughter committed suicide, and suffering from

the grief, he was subsequently prescribed medication for insomnia, anxiety, and

depression around December 2011. (ECF No. 117 at 11–12, Pg. ID 2747-48; Dr.

Zakari Dep., ECF No. 117-5 at 4, Pg. ID 2841.) Plaintiff testified, however, that

he was never prescribed medication by his doctor, Dr. Zakari2, prior to November

2012 (his first suicide attempt)—directly contradicting the testimony of Dr. Zakari.

(Kheibari 2015 Dep., ECF No. 117-2 at 5, Pg. ID 2778; Dr. Zakari Dep. at 4, Pg.

ID 2841.)

      Around November 2011, Daniel Snyder (“Snyder”) was assigned to

Plaintiff’s district as the new District Manager, Plaintiff’s second-level supervisor.

(ECF No. 57 at 4, Pg. ID 939.) Plaintiff alleges Snyder harassed him on the basis

of his age and national origin, and testified to the following incidents:

       On March 19, 2012, in a telephone call between the two, Snyder told

          Plaintiff: “I have a serious problem with your language, with your accent,

          with your nationality,” and “I don’t like your language. I don’t like




2
 Plaintiff testified that Dr. Zakari has been his primary care physician for 10 to 15
years. (Kheibari 2015 Dep. at 5, Pg. ID 2778.)
                                           3
          accent. And it’s time to go home. I don’t want you being in my team.”3

          (Kheibari 2017 Dep., ECF No. 117-4 at 6, Pg. ID 2825.)

       Around April and May 2012, Snyder on different occasions visited stores

          in which Plaintiff was working, shook everyone’s hand except for

          Plaintiff’s and ignored him. (Id. at 9–10, Pg. ID 2828–29.) Plaintiff also

          testified that Snyder humiliated him by having a cashier give him a note

          explaining “this job has to be done” while ignoring him. (Id.)

       On July 16, 2012, in a telephone call between the two, Snyder told

          Plaintiff: “I have serious problem with you. You’re too old for this. And

          your accent, I have problem. . . . I told you one time, why don’t you go

          home, back to your country, and then create a space for new American

          younger – new American generation. And then let them – you’re too old

          for this.” (Id. at 13, Pg. ID 2833.)

       At an unspecified time, during a conversation with Snyder in which

          Plaintiff had an issue with a shift supervisor whom he trained and whom

          was promoted to General Manager (Plaintiff being an assistant/floating




3
  Although Plaintiff testified that after this incident he began fearing that he might
be terminated from his position, Plaintiff did not testify to nor offer any evidence
that at that time he was formally disciplined, directed to leave his shift, or
terminated from his employment.
                                            4
   manager), Snyder told Plaintiff: “It’s time to go home. You’re old.” (Id.

   at 14–15, Pg. ID 2833–34.)

 On November 7, 2012, Plaintiff appeared for a scheduled job interview

   for a promotion to General Manager. (Kheibari 2015 Dep. at 14, Pg. ID

   2787.) Plaintiff testified the following conversation took place between

   him and Snyder:

            He asked me, “Are you here to apply for this
            position?” I said “Yes.” He said, “You are too
            old for this.” And then he told me “You cannot
            do this on my watch.” And I said “Why?” He
            said, “Well, because I don’t like your language
            and I have a problem with your accent and you
            are too old for this. It’s time to go home.”

 On other occasions in November 2012, Snyder visited stores in which

   Plaintiff was working, and on one occasion Snyder told Plaintiff: “I have

   serious problem about your age, accent, and country of origin. It’s time to

   go home. I’m not going to promote you.” Then Snyder proceeded to

   “micromanage” Plaintiff. (Kheibari 2017 Dep. at 15, Pg. ID 2834.)

 In April and May 2012, on occasion during conference calls with 25 to

   30 managers, Snyder told Plaintiff when he attempted to speak: “I have

   problem with your accent. I cannot understand you. So why you are not

   taking notes from the other managers?” Plaintiff described this incident

   saying, “Politely, he was telling me shut up.” (Id. at 10, Pg. ID 2829.)

                                   5
        Finally, Plaintiff’s other supervisor, Beth Spirko, became less friendly

          and lowered the ratings on his performance evaluation. Plaintiff asserts

          Ms. Spirko’s conduct was due to both his age (because Ms. Spirko

          previously asked him his age) and Snyder directing her to do so (as a

          result of Snyder’s animus toward Plaintiff’s national origin). (Id. at 17,

          Pg. ID 2836; Kheibari 2015 Dep. at 10–11, Pg. ID 2783–84.)

       On November 14, 2012, Plaintiff wrote an email to Rite Aid’s CEO and

President, among others, claiming that Snyder violated state and federal law and

that he did not feel safe. (ECF No. 57 at 12–13, Pg. ID 947–48.) He received a call

from Rite Aid’s human resources vice president informing him that Rite Aid would

investigate his claim, but it would take a long time and no immediate action would

be taken. (Id. at 13–14, Pg. ID. 948–49.) On November 23, 2012, after closing the

store, Kheibari attempted suicide in the Rite Aid break room, leaving a note

asserting the cause—the discrimination he faced at Rite Aid. (Id. at 14, Pg. ID

949.) Kheibari was hospitalized and began medical leave. (ECF No. 117 at 12, Pg.

ID 2478.) After about seven months of leave, on June 26, 2013, Rite Aid

terminated Kheibari’s employment for failure to return to work. (Id.) On

September 26, 2017, Kheibari passed away after another suicide attempt. (ECF No.

78.)




                                           6
                          Summary Judgment Standard

      Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The central inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

mandates summary judgment against a party who fails to establish the existence of

an element essential to that party’s case and on which that party bears the burden

of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252.




                                          7
      “A party asserting that a fact cannot be or is genuinely disputed” must

designate specifically the materials in the record supporting the assertion,

“including depositions, documents, electronically stored information, affidavits or

declarations, stipulations, admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(c)(1). The court must accept as true the non-movant’s evidence

and draw “all justifiable inferences” in the non-movant’s favor. See Liberty Lobby,

477 U.S. at 255.

                               Applicable Law & Analysis

      Plaintiff’s harassment claims fall into three categories: claims for harassment

based upon age under the ADEA and ELCRA (Counts V and VII), claims for

harassment based upon national origin under Title VII and ELCRA (Counts I and

II), and a claim of retaliatory harassment under ELCRA (Count X).

                         Plaintiff’s Age Harassment Claims

      To state a hostile work environment claim for age-based harassment under

the ADEA and ELCRA , Plaintiff must establish that: (1) he was 40 years or older;

(2) he was subjected to harassment, either through words or actions, based on age;

(3) the harassment has the effect of unreasonably interfering with his work

performance and creating an objectively intimidating, hostile, or offensive work

environment; and (4) some basis for liability exists on part of the employer, Rite

Aid. See Shrivastava v. RBS Citizens Bank, N.A., 227 F. Supp. 3d 824, 846 (E.D.


                                          8
Mich. 2017). In determining whether the harassment unreasonably interfered with

Plaintiff’s work performance, courts consider the totality of the circumstances,

including the severity of conduct, frequency of conduct, whether it was physically

threatening or humiliating or merely offensive, and whether it unreasonably

interfered with Plaintiff’s performance. Id. A hostile work environment claim

cannot proceed unless the plaintiff subjectively perceives an abusive environment;

however, the claim also cannot proceed unless the abuse is “severe or pervasive

enough to create an objectively hostile or abusive work environment—an

environment that a reasonable person would find hostile or abusive.” Id. at 846–47

(citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21–22 (1993)); see also Crawford

v. Medina Gen. Hosp., 96 F.3d 830, 835-36 (6th Cir. 1996) (“the appropriate

viewpoint for determining the severity or pervasiveness is an objective one”).

       Plaintiff’s allegations of age-based harassment fall into 3 categories: (1)

Snyder stating on multiple occasions that Plaintiff was “too old”; (2) Snyder

refusing to interview Plaintiff for a general manager position because of his age

(and language, accent, and national origin); and (3) Spirko’s poor evaluations as a

result of Plaintiff’s age.

       First, Plaintiff contends Spirko evaluated him negatively based on his age

simply because she once asked him his age. Asking an employee their age cannot,

standing alone, imply age-related animus. There is no other evidence that any of


                                           9
Spirko’s conduct was motivated by age-based animus. Also, Plaintiff previously

received evaluations from supervisors rating him poorly (as “Needs Development”

is the lowest rating possible on Plaintiff’s evaluations). To find age-based

harassment under these circumstances would require a string of tenuous inferences

that this Court cannot make. Thus, the Court concludes Spirko’s poor evaluation

of Plaintiff does not constitute harassment under the circumstances.

      Plaintiff’s allegations of harassment by Snyder consisted of being told that

there was a problem with his age and, on multiple occasions, that he was “too old.”

There is little doubt that this constitutes harassing comments and that Plaintiff

found these comments subjectively abusive. These incidents are offensive,

reprehensible and shameful. Disappointingly, however, applicable case law has

not found similar comments sufficiently severe that a reasonable person would find

them hostile or abusive. See, e.g., Shrivastava, 227 F. Supp. 3d at 847 (summary

judgment granted where Plaintiff was chastised for being slow, asked when she

would retire, and given less opportunities than younger co-workers); Crawford, 96

F.3d at 836 (finding “two comments that are objectively indicative of age-based

animus”—“women over 55 should [not] be working” and “old people should be

seen and not heard”—insufficient to survive summary judgment on hostile work

environment claim); Peecook v. Nw. Nat'l Ins. Grp., 1998 U.S. App. LEXIS 18265,

at *9 (6th Cir. Aug. 3, 1998) (unpublished) (holding employer’s comment “perhaps


                                          10
you are too old to change” was neither severe nor pervasive enough to create a

work environment that could be described as objectively hostile or abusive);

Snyder v. Pierre's French Ice Cream Co., 2012 U.S. Dist. LEXIS 170423, at *36

(N.D. Ohio Nov. 30, 2012) (unpublished) (summary judgment granted on claim

where supervisor allegedly made age-related comments to him every day, was

yelling, screaming, slamming doors, and verbally abusing Plaintiff, and Plaintiff

felt stressed, aggravated, frustrated, humiliated and abused “every day he worked

there.”)

      In addition to the offensive comments concerning his age, Plaintiff alleged

that he was denied an interview for a general manager position due to age-related

animus (and language, accent, and national origin animus). This allegation might

demonstrate an unreasonable interference with Plaintiff’s employment. However,

evidence demonstrates that Plaintiff was not qualified for the promotion he sought.

Throughout his tenure at Rite Aid, he received evaluations noting his need for

improvement in several (in 2009, all) competency areas. Also, Plaintiff testified

that, prior to being denied the interview, he did not think he should have received a

general manager position offered to another younger employee (although he




                                         11
complained about that employee’s qualifications). (Kheibari 2017 Dep. at 15, Pg.

ID 2834.4)

      This Court finds that the totality of the circumstances demonstrate that the

harassment Plaintiff complains of was not so “severe or pervasive” that it altered

the condition of Plaintiff’s employment or created a hostile and abusive working

environment within the meaning of Title VII or the ADEA. Although Plaintiff

alleged multiple occasions where he was subjected to derogatory comments

regarding his age, none of the comments were exceptionally severe. Plaintiff was

not taunted, teased, or ridiculed. Neither was Plaintiff subjected to any physically

threatening or humiliating behavior. Although understandably painful, Plaintiff

was subjected to occasional, offensive age-related comments—each purportedly in

closed or private conversations with Snyder. Although Plaintiff testified that after

these incidents he began fearing that he might be terminated from his position,

Plaintiff did not testify to nor offer any evidence that he ever received any formal

discipline or demotion, received any formal directive to leave his shift, or was ever

subjected to disparate treatment concerning any work-related privilege or duty5.


4
  “Q. Mr. Kheibari, is it your claim you should have received the promotion
Harvey Wilson received? A. No. I was complaining about – I was complaining
about the promotion. Q. Do you believe that you should have received that
promotion? A. No.”
5
  Snyder testified that, as of November 2012, Plaintiff was not being disciplined,
nor was his employment in jeopardy. (Snyder 2015 Dep. at 12, ECF No. 117-6, Pg.
ID 2854.)
                                          12
Plaintiff’s evidence demonstrating that the condition of his employment was

affected by his harassment is at best scant. Harsh, rude or offensive criticism from

a supervisor6, without more, does not constitute severe or pervasive harassment.

Finally, other than Snyder’s comments concerning his age, there is no other

evidence that Snyder’s, Spirko’s, or any other Rite Aid employee’s complained of

conduct was motivated by Plaintiff’s age. Thus, the Court concludes that no

reasonable jury could find that Plaintiff’s work environment was objectively

abusive because any age-related hostility Plaintiff faced was not, under applicable

case law, sufficiently severe or pervasive to establish a hostile work environment

under the ADEA or Title VII.

                  Plaintiff’s National Origin Harassment Claims

      To establish a harassment claim based on national origin under Title VII and

ELCRA7, Plaintiff must establish a prima facie case by demonstrating that: (1) he

was a member of a protected class; (2) he was subjected to unwelcomed

harassment; (3) the harassment was based on plaintiff’s national origin, (4) the



6
  “[T]easing . . . offhand comments, and isolated incidents (unless extremely
serious) will not amount to discriminatory changes in the “terms and conditions of
employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998).
7
  The ELCRA requires an almost identical showing, considering the totality of the
circumstances, of an intimidating, hostile, or offensive workplace. See Radtke v.
Everett, 501 N.W.2d 155, 167 (Mich. 1993); see also Cotuna v. Walmart Stores,
Inc., 2016 U.S. Dist. LEXIS 135880, at *14-15 (E.D. Mich. Sep. 30, 2016)
(unpublished).
                                         13
harassment unreasonably interfered with the plaintiff’s work performance by

creating an environment that was intimidating, hostile, or offensive; and (5) the

employer knew or should have known about the harassing conduct but failed to

take corrective action. Bailey v. USF Holland, Inc., 526 F.3d 880, 885-86 (6th Cir.

2008) (citation omitted).

      Plaintiff testified to multiple instances where Snyder lodged offensive

comments at him related to his national origin. According to Plaintiff, in each

instance Snyder stated the same or similar remark: “I have a serious problem with

your language, with your accent, with your nationality.” (Kheibari 2017 Dep., ECF

No. 117-4.) But “occasional offensive utterances do not rise to the level required

to create a hostile work environment because, to hold otherwise would risk

changing Title VII into a code of workplace civility.” Philips v. UAW Int’l, 854

F.3d 323, 327 (6th Cir. 2017). Thus, Plaintiff’s hostile work environment claim

fails on the fourth prong requiring a demonstration of a hostile or offense

environment that unreasonably interfered with work performance.

      Again, disappointingly, the Sixth Circuit has found offensive and even

bigoted conduct insufficient to establish a hostile work environment claim when it

was neither pervasive nor severe enough. Philips, 854 F.3d at 328 (granting

defendants summary judgment where several racially offensive statements were

made over two years); see, e.g., Williams v. CSX Transp. Co., Inc., 643 F.3d 502,


                                         14
506, 513 (6th Cir. 2011) (finding no hostile work environment where defendant

“call[ed] Jesse Jackson and Al Sharpton ‘monkeys’ and [said] that black people

should ‘go back to where [they] came from’ ” among other racist comments); Reed

v. Procter & Gamble Mfg. Co., 556 Fed. Appx. 421, 432 (6th Cir. 2014)

(unpublished) (no hostile work environment where plaintiff was subjected to race-

based comments and his supervisor stood behind him and made a noose out of a

telephone cord); Clay v. United Parcel Service, Inc., 501 F.3d 695, 707–08 (6th

Cir. 2007) (fifteen racially-motivated comments and instances of disparate

treatment over a two-year period were isolated, not pervasive, and therefore not

actionable under Title VII). Consistent with precedent, this Court must conclude

the same here. “[A] handful of offensive comments and an offensive meeting over

a [roughly one-year period] does not clear . . . [the] relatively high bar for what

amounts to actionable discriminatory conduct under a hostile work environment

theory.” Philips, 854 F.3d at 328.

      Much of Snyder’s conduct under applicable precedent would be viewed as

insolent or impudent: e.g., ignoring Plaintiff, shaking everyone else’s hand, passing

a note through another employee, and commenting on Plaintiff’s language

difficulties during a conference call. There is little evidence to tie this conduct to

Snyder’s purported national origin animus. Further, none of this conduct affected

the conditions of Plaintiff’s employment. While Plaintiff alleges that he was


                                           15
denied an interview because of discriminatory animus, as discussed previously,

there is objective evidence that Plaintiff was not qualified for the position, nor did

he think that he was entitled to a position as a general manager. Other than

Snyder’s comments concerning his language, accent, and national origin, there is

no other evidence actionable under the law that Snyder’s or any other Rite Aid

employees’ complained of conduct was motivated by discriminatory animus.

Although Plaintiff’s subjective perceptions and his mental and emotional

responses8 to the complained of harassment have been established, there is no

evidence that his work conditions or work performance were affected.

      With regard to Plaintiff’s attempted suicide, Plaintiff argues:

      "Snyder's directly discriminatory conduct was severe and continuous
      over an eight month period, and resulted in Plaintiff feeling so
      despondent that he attempted suicide. Not only were Snyder’s direct
      references to Plaintiff’s “accent,” to his “language,” and to his being
      “old” enough to create a hostile work environment, but the hostile
      environment was amplified by Snyder’s ignoring Plaintiff on Snyder’s
      visits to Plaintiff’s store, making fun of Plaintiff on conference calls
      with other managers listening in, telling Plaintiff directly “I won’t
      promote you,” and “you should go home,” and more. Under the facts
      of this case, any reasonable person would react strongly to being told
      repeatedly by their second-level supervisor that they are "too old" and
      should "go home" and are 'dirt.'"



8
  As discussed previously, there is evidence to suggest that Plaintiff was
significantly affected by his daughter’s suicide in October 2011 and experienced
insomnia, anxiety, and depression as a result throughout the relevant period here;
though Plaintiff denied being prescribed the medications about which his doctor
testified she prescribed to him.
                                          16
(Pl. Resp., ECF No. 123 at 17–18, Pg. ID 3126–27.) The only other

reference to Snyder’s conduct being linked to Plaintiff's suicide comes at the

close of Plaintiff's Response: "Plaintiff complained to Snyder about Snyder’s

own actions. Snyder turned up the heat and caused Plaintiff to be in such

despair he attempted suicide." (Id. at 18, Pg. ID 3127.)

      However, the Court considers: (1) evidence which demonstrates that a year

before his first suicide attempt Plaintiff was experiencing, and was prescribed

medication for, insomnia, anxiety, and depression as a result of the grief from his

daughter's suicide, see Dr. Zakari Dep., ECF No. 117-5 at 4, Pg. ID 2841; (2) the

harassment alleged was never life threatening or humiliating9; (3) the

circumstances that Plaintiff argues amplified Snyder's hostility all are, although

rude and disrespectful, not sufficiently tied to any age or national origin related

animus; (4) Kheibari never experienced any formal adverse employment actions—

i.e., he was never formally disciplined or reprimanded for anything attributed to his

accent, language or age, nor restricted from participating in the full breath of his



9
  Plaintiff was neither mocked nor taunted on a conference call but told that he
should acquire notes from others due to his language difficulties. (Kheibari 2017
Dep., ECF No. 117-4 at 48, Pg. ID 2829 (Kheibari testifies that when on a
conference call with Snyder and other managers "[Snyder] was saying: Oh, it is
Michael again. And everybody was laughing. Michael, . . . I have a problem with
your accent. I cannot understand you. So why you are not taking notes from the
other managers?")

                                          17
position, nor formally discharged or sent home for any reason related to his

protected statuses or the alleged incidents; and (5) Kheibari's own testimony

demonstrates that Snyder never called him "dirt," but that Kheibari felt like dirt10.

Finally, Plaintiff made no indication of what conduct he characterized as "turn[ing]

up the heat" to cause Plaintiff's attempted suicide, and therefore it is an

unsupported allegation.

      Accordingly, the Court is not persuaded that Plaintiff’s argument creates a

genuine issue of material fact, that is, Plaintiff's suicide attempt, although part of

the subjective component of a hostile work environment analysis, does not

overcome the objective component which considers whether a reasonable person

would consider the alleged conduct to be severe enough to constitute a hostile

work environment. Sixth Circuit case law, and the totality of circumstances in this

case, dictate that the conduct at issue here, as a matter of law, does not constitute

an actionable hostile work environment.

      Therefore, the Court concludes that Plaintiff failed to establish a hostile

work environment claim based on age or national origin. No reasonable jury could

conclude that Plaintiff’s harassment was sufficiently severe or pervasive to

establish a hostile work environment under the ELCRA, the ADEA, or Title VII.


10
  Kheibari 2017 Dep., ECF No. 117-4 at 72, Pg. ID 2835 ("and I was thinking . . .
I'm nobody. I'm dirt" when referring to how Kheibari interpreted Snyder's "body
language").
                                           18
                     Plaintiff’s Retaliatory Harassment Claims

      To establish a prima facie case of unlawful retaliation under the ELCRA, a

plaintiff must demonstrate that: (1) he engaged in a protected activity; (2) this was

known by the defendant; (3) the defendant took an employment action adverse to

the plaintiff; and (4) there was a causal connection between the protected activity

and the adverse employment action. Gibbs v. Voith Indus. Servs., 60 F. Supp. 3d

780, 797 (E.D. Mich. 2014).

      Although Plaintiff alleged that he complained to human resources about

Snyder’s discriminatory conduct, Plaintiff’s allegations do not establish a prima

facie case of retaliatory harassment. A retaliation claim requires that the alleged

harasser knew that the protected activity took place. See Frazier v. USF Holland,

Inc., 250 F. App’x 142, 148 (6th Cir. 2007) (unpublished) (“The decisionmaker’s

knowledge of the protected activity is an essential element of the prima facie case

of unlawful retaliation.”); see also Scott v. Eastman Chem. Co., 275 F. App'x 466,

482 (6th Cir. 2008) (unpublished) (“…one cannot retaliate against an employee for

engaging in protected activity unless he knew the employee had done so.”). Here,

there is no evidence that Snyder knew that Plaintiff engaged in a protected

activity—i.e., submitting any formal complaint. Snyder denied having any

knowledge of any formal complaint until this lawsuit. (ECF No. 66-31 at Pg. ID




                                          19
1353.) Moreover, there is no evidence that an adverse employment action was

taken by Defendant. Without any evidence to the contrary, Plaintiff’s claim fails.

             For foregoing reasons, Plaintiff fails to demonstrate a genuine issue of

material fact that he was subjected to a hostile work environment based on age or

national origin. Neither has Plaintiff demonstrated a genuine issue of material fact

that he was subjected to retaliatory harassment. Therefore, Defendant Rite Aid is

entitled to summary judgment as a matter of law.

                                       Conclusion

      Accordingly,

      IT IS ORDERED, that Defendant’s summary judgment motion (ECF No.

117) is GRANTED.

      IT IS FURTHER ORDERED, that Plaintiff’s amended complaint (ECF

No. 57) is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: August 20, 2019




                                         20
